Citation Nr: 0118545	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an initial compensable rating for herpes 
simples, type II.

6.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for, in pertinent 
part, a left arm, left shoulder, neck, and low back 
disabilities, as well as for peptic ulcer disease and herpes 
simplex.  The veteran appealed.  By a February 1998 rating 
decision, the RO granted service connection for herpes 
simplex, type II, and assigned a noncompensable rating for 
this disability, effective May 15, 1997, and by an October 
2000 rating decision, the RO granted service connection for 
gastroesophageal reflux disease and assigned a 10 percent 
rating for this disability.  The veteran has indicated his 
disagreement with these disability ratings.

The veteran's claim concerning an initial compensable rating 
for herpes simplex, type II, is discussed in the decision 
section, while the remaining claims are discussed in the 
remand section.    


FINDING OF FACT

Since the grant of service connection for herpes simplex, 
type II, the infection has not been shown to be more than 
slightly active on an exposed surface or extensive area. 


CONCLUSION OF LAW

As the initial noncompensable rating assigned for herpes 
simplex infection is proper, the criteria for a compensable 
evaluation have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7805, 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran was treated 
for ulcerative lesions on his penile shaft in January 1981.  
The impression was probably herpes.  

In May 1997, the veteran filed a claim for service connection 
for herpes simplex, type II.  

During a July 1997 VA general examination, he reported a 
history of herpes simplex, type II, on the genitals, dating 
back to 1980 or 1981.  This condition was not present on 
examination, however.  

By a September 1997 rating decision, the RO denied service 
connection for herpes simplex.  

VA records associated with the claims file reflect that in 
October 1997, the veteran sought outpatient treatment for an 
outbreak of herpes on his penis.  Examination revealed ulcers 
on the veteran's penis for which he was prescribed 
medication.  

By a February 1998 rating decision, the RO granted service 
connection for herpes simplex, type II, and assigned a 
noncompensable rating effective from May 15, 1997.

In a September 1998 substantive appeal, the veteran argued in 
favor of an increased rating for his service connected herpes 
condition.  He declined the opportunity of having a hearing 
on his claim.

In July 2000, the veteran underwent an examination for VA 
purposes in July 2000.  He reported having various symptoms, 
including impotency, frequency of urination,  painful, 
burning sensations when urinating, and weak urinary flow.  He 
denied undergoing any urinary catheterization or dilation 
treatment, and denied having any surgery on his urinary 
tract.  Concerning the skin on his penis, the veteran stated 
that he had episodes of itching, pain, rash, and extra-
sensitivity approximately twice a month, with each episode 
lasting one and a half weeks.  Examination of the penis was 
normal.  Testicles were present bilaterally, and size, 
consistency, epididymis, and spermatic cord were normal.  A 
lab report confirmed that the veteran had herpes simplex, 
type II.  In an addendum to the examination report, the 
examiner confirmed that the veteran was describing the 
outbreak of herpes simplex, type II, in the genital area, 
rather then eczema.

II.  Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's statutory duty to assist him in 
developing the facts pertinent to this claim.  Specifically, 
the veteran has been afforded a VA examination addressing his 
herpes simplex, has presented a written statement on his 
behalf, and has declined the opportunity of having a hearing 
concerning his claim.  The RO has obtained relevant VA 
treatment records, and there is no indication of any relevant 
medical records that have not already been obtained by VA and 
included in the claims file.  38 U.S.C.A. § 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also VAOPGCPREC 11-2000 (November 
27, 2000).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

VA's Schedule for Rating Disabilities does not include a 
specific diagnostic code to rate herpes simplex.  When an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).  Therefore, the veteran's herpes 
simplex has been rated by analogy to eczema under 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).

Pursuant to Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable evaluation.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, is to be rated as 10 
percent disabling.  Eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement, is to be 
rated as 30 percent disabling.  Finally, eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when exceptionally repugnant, 
is to be rated as 50 percent disabling.  Id.

Applying the facts of this case to the above criteria, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's herpes simplex, 
type II.  The evidence shows that this condition, while 
apparently problematic and recurrent, is not productive of 
symptoms that warrant a compensable evaluation.  The evidence 
shows that the veteran has reported experiencing episodes of 
itching, pain, and rash on the skin of his penis, 
approximately three weeks out of every month.  The veteran 
has sought outpatient treatment for his symptoms on one 
occasion, in October 1997.  However, on two separate VA 
examinations, the skin of the veteran's penis was normal and 
completely asymptomatic.  Moreover, the area affected by 
herpes, the genitalia, is neither exposed nor extensive.  As 
such, a compensable evaluation for the veteran's herpes 
simplex is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).

The Board notes that to the extent that the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000), which evaluates 
scars based on limitation of function of the affected part, 
are applicable, the Board notes that there is no medical 
evidence indicating that the veteran has any compensable 
limitation of function of his penis or genitalia due to his 
service connected disability.  While he has also reported 
having symptoms of impotency as well as problems with 
urination, these symptoms have not been medically related to 
his diagnosed and service connected herpes disability.

Finally, there is no evidence that this disability has been 
disabling to a compensable degree during any period of time 
since the effective date of service connection. Fenderson v. 
West, 12 Vet. App. 119 (1999) ("staged ratings" to be 
considered in initial rating cases).  In conclusion, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's herpes simplex, 
type II.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert, 1 Vet. 
App. at 55-56.

ORDER

An initial compensable evaluation for herpes simplex, type 
II, is denied. 


REMAND

Left arm disability, left shoulder disability, neck 
disability, low back disability

In its September 1997 rating decision, the RO denied the 
claim for service connection for a left arm disability, a 
left shoulder disability, a neck disability, and  a low back 
disability based on the rationale that the claims were not 
well grounded.  However, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Gastrointestinal reflux disease

By a February 1998 rating decision, the RO denied service 
connection for gastroesophageal reflux.  The veteran 
indicated his disagreement with this determination in a May 
1998 written statement, a statement of the case was issued in 
July 1998, and the veteran perfected his appeal in September 
1998.  By an October 2000 rating decision, the RO granted 
service connection for gastroesophageal reflux disease and 
assigned a 10 percent rating effective from December 22, 
1997.  In a November 2000 letter, the RO advised the veteran 
that the appeal on this issue had been resolved and that no 
further action would be taken unless he notified the RO in 
writing that he still disagreed with any portion of the 
decision.  In a written statement associated with the claims 
file in May 2001, the veteran indicated that he disagreed 
with the rating.  A statement of the case, discussing the 
criteria for rating gastroesophageal reflux, should be 
issued, and the veteran must be given the opportunity to 
respond.  38 C.F.R. § 19.31 (2000).  A remand is also 
required for this claim to ensure compliance with the notice 
and duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert, 1 Vet. App. at 55-56.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claims for service connection for a left 
arm disability, a left shoulder 
disability, a neck disability, and a low 
back disability.  

2.  Thereafter, review, on the merits, the 
claims for service connection for a left 
arm disability, a left shoulder 
disability, a neck disability, and a low 
back disability.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond, before returning the case to 
the Board.

3.  Issue the veteran a statement of the 
case on the claim concerning entitlement 
to an initial rating in excess of 10 
percent for gastroesophageal reflux, 
including references to and discussion of 
all relevant rating criteria.  Provide 
the veteran and his representative an 
opportunity to respond, before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGER
	Acting Member, Board of Veterans' Appeals



 



